Citation Nr: 1136024	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an effective date before March 1, 2008 for the award of additional benefits for the Veteran's dependent son.

2. Entitlement to an effective date before May 1, 2008 for the award of additional benefits for the Veteran's wife.

3.  Entitlement to an effective date before June 1, 2008 for the award of additional benefits for the Veteran's dependent daughter. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from decisions that were issued by the RO.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing.  Therefore, his request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  VA first received notice of the Veteran's dependent son on February 1, 2008.

2.  VA first received notice of the Veteran's wife on April 3, 2008.

3.  VA first received notice of the Veteran's dependent daughter on May 5, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an effective date before March 1, 2008 for the payment of additional benefits for the Veteran's dependent son were not met. 38 U.S.C.A. § 5110(f), (n), 38 C.F.R. § 3.401(b). 

2.  The criteria for an effective date before May 1, 2008 for the payment of additional benefits for Veteran's wife were not met. 38 U.S.C.A. § 5110(f), (n), 38 C.F.R. § 3.401(b). 

3.  The criteria for an effective date before June 1, 2008 for the payment of additional benefits for the Veteran's dependent daughter were not met. 38 U.S.C.A. § 5110(f), (n), 38 C.F.R. § 3.401(b). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

This matter is decided by operation of law.  As such, VCAA does not apply as there is no notice or development that could change the outcome.  In any event, any required notice or development has been accomplished.

The Veteran contends that he should be entitled to earlier effective dates for the payment of compensation for his dependents.  Benefits for the Veteran's dependent son were paid beginning on March 1, 2008.  Benefits for the Veteran's wife were paid beginning May 1, 2008.  Benefits for the Veteran's daughter were paid beginning June 1, 2008. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependants is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f).

Additional compensation or pension for a dependent is awarded effective the latest of the following dates: (1) date of claim; This term means the following, listed in their order of applicability: (i) date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within 1 year of the event, otherwise (ii) the date that notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request;  (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of the commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

Compensation for an additional dependent is payable beginning on the first day of the month following when the dependent was added to the Veteran's award. 38 C.F.R. § 3.31.

In this case, the Veteran was initially awarded compensation effective on January 1, 1999, the day following his retirement from military service.  At that time, his combined disability rating was 20 percent.  

In a September 2001 rating decision, the disability rating was increased to 30 percent.  A notification letter was sent to the Veteran in September 2001.  The letter contained the following language:  What if you have dependents?  Veterans 30% disabled or more are entitled to additional benefits for their dependents.  If you wish to claim any dependents, complete and return the following:  VA Form 21-686c.  Please fill out every blank that applies to you.  The Veteran did not submit a VA Form 21-686c within a year of the receipt of this letter. 

The Veteran submitted a copy of his son's birth certificate that was received on February 1, 2008.  The Veteran requested payment from the date of his son's birth in March 2003 because he "didn't know he had to send a request to your agency" in order to add a dependent to his compensation award.  He stated that he enrolled his son in DEERS and he thought that VA and DEERS "were working in concert with each other."  

In March 2008, VA sent a letter to the Veteran informing him that it had received the birth certificate for his son and requested that he complete an enclosed VA Form 21-686c, Declaration of Status of Dependants, and return it as soon as possible.  

On April 3, 2008 VA received the VA Form 21-686c, which contained dependency information pertaining to the Veteran's wife and son.  The Veteran and his wife were married in September 1994.  Thereafter, VA added the Veteran's son to his award effective March 1, 2008 and added his wife to his award effective may 1, 2008. 

In a letter dated in May 2008 the Veteran requested to add his daughter to his compensation award.  She was born in August 1998.  He also contended that he should receive retroactive payments for his dependents because he was not informed during his retirement out processing that he needed to notify VA about the status of his dependents and he thought that he only had to enroll them in DEERS.  He also denied receiving the September 2001 letter informing him that he needed to notify VA about the status of his dependants if he wanted to receive compensation for them.  The Veteran's daughter was added to his award effective June 1, 2008.

In a letter received by VA in October 2008 the Veteran reiterated his contention that he should receive retroactive payment of compensation for his dependents because he was unaware that he needed to notify VA about the status of his dependents.  He also again stated that he did not receive the September 2001 letter from VA.  

The evidence does not show that the Veteran is entitled to earlier effective dates for payment for his dependents.  Each dependant was added to the Veteran's award on the first day of the month following the Veteran's first notice to VA of the dependent's existence.  The Veteran is not entitled to an effective date of the date that his 30 percent rating went into effect because he did not submit information about any of his dependents within 1 year of receiving notice of that decision.

While the Veteran claims he did not receive the September 2001 letter, there is no indication in the claims file that it was returned by the postal service.  In this regard, the Board notes that a presumption or regularity applies to the actions of public officials.   See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The Veteran's mere allegation of non-receipt does rebut the presumption that the letter was in fact sent to him. 

Furthermore, even assuming the Veteran did not receive the September 2001 letter, the Board notes that VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).   

While VA has a general statutory obligation to provide outreach services to potential claimants such as the Veteran, see 38 U.S.C.A. § 7722 (West 2002), authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit and a claim for the benefit.  Indeed, the 'unequivocal command' that the effective date of benefits cannot be earlier than the date of claim is set forth in 38 U.S.C.A. § 5110(a).  

The provisions of 38 U.S.C.A. § 5110(f), prevail over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 ('[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements'). 

Thus, entitlement to earlier effective dates for the payment of benefits for his dependents based on any failure by VA to inform the Veteran of potential eligibility is not warranted.

Additionally, the Veteran's belief that enrollment in DEERS somehow provided VA with notice of the status of his dependents does not warrant the award of earlier effective dates for the payment of compensation for his dependents.  DEERS and VA are separate entities and enrollment in DEERS does not constitute notice to VA of the existence of a Veteran's dependents.  

Moreover, the Board is without jurisdiction to award an earlier effective date than is permitted by statute.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by the laws passed and the regulations promulgated by the Department.  38 U.S.C.A. § 7104.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


 ORDER

An effective date before March 1, 2008 for the award of additional benefits for the Veteran's dependent son is denied.

An effective date before May 1, 2008 for the award of additional benefits for the Veteran's wife is denied.

An effective date before June 1, 2008 for the award of additional benefits for the Veteran's dependent daughter is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


